Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Evelyn A. Defillo on 04/14/2021.

The application has been amended as follows: 

Claim 1 is amended to recite:  A method for preventing an onset of gout in a human subject, the method comprising:
obtaining a test sample from the subject, the test sample containing nucleic acids from the subject;
detecting in the test sample the presence of:
(i) rs7903456 of FAM35A allele C; and
(ii) rs2231142 of ABCG2 allele A;
and administering to the subject a drug for uric acid related disease and inflammation related disease suitable to prevent the onset of the gout.

Claim 2 is amended to recite:  The method of claim 1, further comprising administering FAM35A to the subject.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of the amendments to the claims are provide herein, the objections and rejections set forth in the previous Office Action of 05/20/2021 are withdrawn.  The methods of the allowed claims are directed to a combination of steps that include the detection of particular allelic content in a human subject (i.e.:  C at rs7903456 and A at rs2231142) which is disclosed in the instant specification to be particular associated with risk of gout.  The prior art does not teach or particularly suggest this required combination of alleles as related to gout risk.  The claims further require the administration of a therapeutic regimen (i.e.:  drug for uric acid related disease and .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634


/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634